Citation Nr: 9920937	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased evaluation for status post-
operative laminectomy L5-S1 with spinal fusion L4-S1, 
currently evaluated at 40 percent disabling.



WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and daughter



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1940 to 
November 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to an increased rating 
for the veteran's lumbar spine disability.

In July 1998, the Board remanded the issue to the RO to 
schedule a videoconference hearing.  The videoconference 
hearing was held before a Member of the Board sitting in 
Washington, D.C., and the veteran in Jackson, Mississippi, in 
October 1998.  The undersigned Member was designated by the 
Chairman of the Board to conduct such a hearing.  A 
transcript of the hearing testimony has been associated with 
the claims file.

At the time of the prior REMAND, it was noted that the 
appellant was represented by a private attorney.  At the 
hearing before the undersigned, it was indicated that the 
attorney was no longer serving as the appellant's 
representative.  Rather, the appellant is now representing 
himself in the course of this appeal.

Finally, the RO denied entitlement to a total rating based on 
individual unemployability by rating decision dated in March 
1996.  He was informed of that action.  However, the record 
before the Board does not contain a notice of disagreement 
with respect to the total rating issue.  As the record before 
the Board contains no specific timely disagreement with that 
action, and as the issue is not certified to the Board, the 
determination herein is limited to the issue set forth on the 
title page.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  Moreover, the Board is mindful that 
if an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  Finally, the Board notes that in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (the Veterans Claims Court) found 
inadequate a physical examination that did not describe 
functional loss due to pain.  The Board finds the record as 
it stands is insufficient for purposes of rendering an 
objectively supported evaluation as to the nature of the 
veteran's complaints and, thus, to evaluate the claim on 
appeal.  In view of his complaints of severe pain, loss of 
motion, shortening of the right leg, the medical evidence 
received to date, the contentions advanced, and the posture 
of the case at this time, the Board finds that additional 
development in this area is indicated.

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran has 
testified that he is currently receiving Social Security 
Administration (SSA) benefits, but the records are not 
associated with the claims file.  Generally, where there has 
been a determination that the veteran is entitled to SSA 
benefits, the records concerning that decision are often 
needed by the VA for evaluation of pending claims, and must 
be obtained.  See Cohen v. Brown, 10 Vet. App. 127, 151 
(1997); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for any lumbar 
spine disability, not already associated 
with the claims file.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1998). 

2.  The RO should, with the veteran's 
assistance as indicated, obtain for 
association with the claims folder, the 
medical and vocational records used by 
the Social Security Administration in 
granting disability benefits to the 
veteran.

3.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, No. 
98-2267 (U.S. Vet. App. May 4, 1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

4.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
severity of his current lumbar spine 
disability.  Initially, the examiner is 
requested to review the claims file, 
including all service medical and post-
service medical reports of record and 
adequately summarize all of the relevant 
history, including relevant treatment and 
diagnoses regarding the veteran's lumbar 
spine disability.  

Then, the examiner is requested to 
provide an opinion as to the nature, 
extent, and severity of all 
symptomatology of the veteran's lumbar 
spine disability, including all 
functional impairment associated 
therewith.  Specifically, the examiner is 
requested to address the following 
issues:

(a) does the veteran have persistent 
symptoms compatible with sciatic 
neuropathy, muscle spasms, or other 
neurological findings appropriate to the 
site of a diseased disc?

(b) what is the relationship, if any, 
between the veteran's shortened right leg 
and the in-service back injury and/or the 
resulting laminectomy?

All indicated tests and studies should be 
performed, including, but not limited to, 
objective range of motion values, 
expressed in degrees.  The examiner 
should specify, on the examination 
report, what constitutes a full range of 
motion.  If limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination of such affected 
part should be rendered.  

The examiner should also indicate whether 
the veteran has signs or symptoms of 
arthritis in the lumbar spine.  If there 
are no indicators of arthritis, that too 
should be set forth in detail.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  
If additional examinations are deemed 
necessary, they should be scheduled.  The 
claims file must be made available to the 
examiner for review purposes prior to the 
examination, and the complete examination 
report, including any X-ray reports, 
should be associated with the claims 
file. 

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

6.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for a lumbar spine disability.  In 
the event the benefits sought are not 
granted, the veteran should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


